   Case 2:05-cv-00811-MHT-JTA Document 163 Filed 06/01/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CARL J. MONROE, et al.,     )
                            )
     Plaintiffs,            )
                            )                   CIVIL ACTION NO.
     v.                     )                     2:05cv811-MHT
                            )                          (WO)
RICHARD F. ALLEN,           )
Commissioner of the Alabama )
Department of Corrections, )
                            )
     Defendant.             )

                              JUDGMENT

    It is the ORDER, JUDGMENT, and DECREE of the court

as follows:

    (1) The motions to dismiss (doc. nos. 156 and 160)

are granted.

    (2) Plaintiffs Carl J. Monroe, Terry Lee Presley,

and John Ward and their claims are dismissed and they are

terminated as parties.

    This case remains open.

    DONE, this the 1st day of June, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
